Citation Nr: 1640818	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  14-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, it was held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for an acquired psychiatric disorder, the evidence shows a diagnosis for major depressive disorder and PTSD.  Under the circumstances, the Board has recharacterized this issue on appeal as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to service connection for right and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An April 1971 rating decision denied a claim for service connection for right ear hearing loss, claimed as deafness.  The Veteran was notified of the denial by letter dated later that month and did not file a notice of disagreement or new and material evidence within one year of the denial notice.

2.  An April 1971 rating decision denied a claim for service connection for left ear hearing loss, claimed as deafness.  The Veteran was notified of the denial by letter dated later that month and did not file a notice of disagreement or new and material evidence within one year of the denial notice.

3.  The additional evidence presented since the April 1971 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right ear hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  The additional evidence presented since the April 1971 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for left ear hearing loss, and raises a reasonable possibility of substantiating the claim.

5.  There is competent, probative evidence relating the Veteran's major depressive disorder to his active duty service.



CONCLUSIONS OF LAW

1.  The April 1971 rating decision that denied a claim for service connection for right ear hearing loss, claimed as deafness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The April 1971 rating decision that denied a claim for service connection for left ear hearing loss, claimed as deafness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  New and material evidence to reopen a claim of service connection for right ear hearing loss has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence to reopen a claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2015); see also the Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an adequate examination of his acquired psychiatric disorder in November 2013.  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for right and left ear hearing loss, claimed as deafness, in January 1971.  An April 1971 rating decision denied the claims on the basis that hearing loss preexisted service and there was no evidence of aggravation.  He was notified of the denial by letter dated later that month.  The Veteran did not timely appeal the April 1971 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for a right and left ear hearing loss disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that new and material evidence has been submitted since the last final decision in April 1971 in the form of a May 2010 VA audiology examination.  The May 2010 VA audiology examination is new in that it was not of record at the time of the previous denial, and it is material in that it speaks directly to the Veteran's claim of service connection for a right and left ear hearing disability.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a right ear and left ear hearing loss disability is reopened.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD and major depressive disorder based on in-service incidents.  The Board notes that the Veteran's claim for service connection for PTSD is based on fear of hostile military activity.  

In-service treatment records are silent as to any complaints of or treatment for any psychiatric condition.  Post-service treatment records reflect that in October 2009, the Veteran sought treatment for memories of Vietnam at the Behavioral Health Center in Oracle, Arizona.  The Veteran reported that he had nightmares about Vietnam and that the smell of diesel fuel or the sound of helicopters triggered memories of his time in Vietnam.  The treating nurse practitioner diagnosed the Veteran with depressive disorder, alcohol dependence, and PTSD.  

At a November 2013 initial PTSD VA examination, the examiner found that the Veteran's symptoms did not meet the full criteria for a diagnosis of PTSD.  The Veteran was diagnosed with major depressive disorder and alcohol dependence, which the examiner stated were at least as likely as not exacerbated by the Veteran's combat deployment to Vietnam and the death of his mother.  The examiner did not indicate what portion of the Veteran's symptoms was due to combat experiences versus the death of his mother.  The examiner did state that due to overlapping symptoms between major depression and the effects of alcohol dependence it was not possible to separate the symptoms by condition.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the facts that the VA examiner linked the Veteran's major depressive disorder to his combat experience, and it is not possible to differentiate what symptoms are attributable to major depressive disorder and alcohol dependence, the Board finds that the Veteran should be afforded the benefit of the doubt and service connection for major depressive disorder is warranted.  

The Board has also considered whether service connection is warranted for the Veteran's October 2009 diagnosis of PTSD.  Service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  38 C.F.R. § 3.304(f)(3) (2015).  In this case, the Veteran was diagnosed with PTSD by a nurse practitioner and not a VA psychiatrist or psychologist, or one with whom VA has contracted.  Additionally, the November 2013 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Under these circumstances, the Board finds that service connection for PTSD is not warranted.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ear hearing loss disability; to this extent only, the claim is allowed.  

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ear hearing loss disability; to this extent only, the claim is allowed.  

Service connection for major depressive disorder is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary for the issues of service connection for a right ear hearing loss disability and for a left ear hearing loss disability prior to appellate review.

The Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of noise exposure during service.  The Board notes that VA has conceded in-service noise exposure based on the Veteran's occupational specialty as a helicopter mechanic and his combat duty.  

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Based on a February 1967 pre-induction audio examination, the Veteran's puretone thresholds for the right ear were 80, 75, 40, and 70 decibels at 500, 1000, 2000, and 4000 Hertz (converted from ANSI units to ISO units).  Left ear thresholds were 25, 10, 10, and 10 decibels at the same Hertz.  

A September 1967 in-service audio examination showed puretone thresholds for the right ear at 105, 105, 30, 70, and 85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz (converted from ANSI units to ISO units).  Left ear thresholds were 15, 10, 20, 20, and 15 decibels at the same Hertz.

A February 1969 separation audio examination showed puretone thresholds for the right ear at 55, 55, 50, and 80 decibels at 500, 1000, 2000, and 4000 Hertz.  Left ear thresholds were 5, 0, 0, and 5 decibels at the same Hertz.  The examination noted partial deafness in the right ear.  

A May 2010 VA audiological examination showed puretone thresholds for the right ear at 105+ decibels at 500 through 4000 Hertz.  Right ear speech discrimination was 0.  Puretone thresholds for the left ear were 20, 15, 25, 60, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 94.  The examiner opined that it is less likely as not that left ear hearing loss is related to military noise exposure.  The rationale provided was that the Veteran's hearing was normal at discharge and the loss is more likely related to occupational noise exposure from working in the mines.  As for the right ear, the examiner stated the hearing loss was pre-existing and not exacerbated by the military.  The examiner also noted that the pre-induction testing was flawed because the better ear was not masked.  

Unfortunately, the Board finds the May 2010 VA opinion and rationale inadequate.  As for the left ear, the examiner provided a negative opinion based on normal hearing in the left ear at discharge.  However, the lack of showing of hearing loss in service or at separation is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  For the right ear hearing loss, the examiner stated it pre-existed service and was not exacerbated by the military.  The February 1967 and September 1967 hearing tests reflect a much worse right ear hearing loss than the February 1969 separation examination.  Although the May 2010 VA examiner indicated the pre-induction testing was flawed as the better ear was not masked.  This must be explained relative to the varying test results in February 1967, September 1967 and February 1969.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with a VA examiner who hasn't previously examined him, if possible, to determine the nature and etiology of any current right and left ear hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

(a) The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

In providing the requested opinion, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.

(b) The examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss was aggravated (increased in severity beyond the natural progress of the disorder) during military service.  The examiner must discuss the May 2010 VA examiner's conclusion that pre-induction testing was flawed as the better ear was not masked, how this would be determined or concluded and the significant differences in pure tone thresholds between the February 1967, September 1967 and February 1969 hearing tests.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

2.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Thereafter, the AOJ should (re)adjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


